DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 10/14/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 11-12 has been entered.
Claims 1-2, 4-7, 9-10 and 13-22 are pending in the instant application.

Claim Rejections - 35 USC § 112
	Applicant’s cancellation of claim 12 and amendment of claims 13 and 18 overcomes the previous rejections of those claims and dependent claims 14-16 under 35 USC 112(b).
The previous rejections of claims 12-16 and 18 under 35 USC 112(b) are hereby withdrawn.
------------------------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 1-2, 4-7, 9-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the top surface of the phosphor layer and a top surface of the opaque molding part are at a same height 


	Regarding Claim 5, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 5, and specifically comprising the limitation of “wherein the first partition and the second partition of the light emitting module are in contact with an inner surface of the first support portion and an inner surface of the second support portion, respectively” including the remaining limitations.
	Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “wherein a top surface of the phosphor layer and a top surface of the first and second partitions are at a same height” including the remaining limitations.
	Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “wherein a height of the upper surface of the lens unit is the same as the height of an upper surface of the frame” including the remaining limitations.	
	Claims 2, 4, 6-7, 10, 13-16 and 18-22 are allowable, at least, because of their dependencies.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879